Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 21, 2016

                                    No. 04-15-00676-CV

                     Jose GEORGE, Matilde George, and Elaine George,
                                     Appellants

                                              v.

                                    COMPASS BANK,
                                       Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-03773
                           Honorable Dick Alcala, Judge Presiding


                                       ORDER
Sitting:      Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice

    Appellants' unopposed motion for extension of time to file motion for rehearing is hereby
GRANTED. Time is extended to October 14, 2016.



                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court